DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 13, 2021.  

Claims 1-20 are currently pending, of which, claims 1-2, 5-6, 15-18, and 20 were amended.  

Considering the remarks submitted by the applicant’s representative, the restriction with respect to Group I and Group II was withdrawn.


Claims Objection


Claims 15 is objected due to following formalities:
In claim 15, line 17, the term “MRT” should be defined as to what it stands for at its first occurrence.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11, 13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 21 of U.S. Patent No. 10,554,425 B2, in view of Eckert in US Publication No. 2013/0033979 A1, hereinafter referred to Eckert.


	Regarding claim 1, by replacing “egress network node” with “network node”, “network topology modified” with “network graph modified”, “outputting by egress node via a path first/ second request messages” with “forwarding by network node according to forwarding state first/ second request messages”; by omitting the features of using routing information to compute MRTs pair, of the limitations of the virtual proxy node being as a root, having respective links,  coupling to  first/ second network nodes, which receive multicast contents from by incorporating the following features being suggeted in Eckert:
configuring forwarding state for MRTs (sending an appropriate join message to next hop routing element in support of building a packet transport tree or branch, that may be built from requesting receiver to redundant source that is reachable by best route to source [para.34, lines 5-29] and building a packet transport tree or branch thereof from receiver to source B and multicast packets provided by source B can be transported to receiver via  packet transport tree, [para.35, lines 1-14).
and the virtual proxy node representing first/ second multicast sources forwards first/ second requesting messages according to the forwarding state (and head-end routing element/ core routing element, e.g., virtual proxy node, connecting to redundant multicast sources [para.26, lines 9-11 and para.34, lines 5-28) and based on request, packets of datastream can be transported on multicast tree from source to receiver [para.2]). 
		Thus; the instant claim 1 would have been considered as being an obvious variation of claim 1 of U.S. Patent No. 10,554,425 B2 in view of Eckert.

	
	Regarding claim 2, by replacing “egress network node” with “processing circuitry”, “using routing information to compute a pair of MRTs” with “using routing information to generate modified network graph”, “network topology modified” with “network graph modified”,  “respective links” with “ first/ second network links”, “distributes” with “ingresses”, “respective redundant multicast streams” with “first/ second redundant multicast streams” ; by omitting the features of  “virtual proxy node being as a root and having respective links, “coupling virtual proxy node to  first/ second network nodes, receiving multicast contents by first/ second network nodes from first/ second source devices, which are redundant multicast sources”, and by incorporating the following features being suggested in Eckert:
configuring forwarding state for MRTs (sending an appropriate join message to next hop routing element in support of building a packet transport tree or branch that may be built from requesting receiver to redundant source that is reachable by best route to source [para.34, lines 5-29] and building a packet transport tree or branch thereof from receiver to source B and multicast packets provided by source B can be transported to receiver via  packet transport tree, [para.35, lines 1-14]).
 computing MRTs pair using modified network graph (building packet transport trees corresponding to multiple routes that lead to multiple resources, para.34).
		Thus; the instant claim 2 would have been considered as being an obvious variation of claim 1 of U.S. Patent No. 10,554,425 B2 in view of Eckert.


	Regarding claim 3, by replacing “egress network node” with “network node”, “describing the network” with “for the network”; and by omitting the feature of generating and modifying the network graph; it would have been obvious to one of ordinary skill in the art to make claim 8 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 3 of the instant application.


	Regarding claim 4, by replacing “link” with “first/ second network link”; and by omitting all features except for the feature of first/ second MRTs; it would have been obvious to one of ordinary skill in the art to make claim 9 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 4 of the instant application.

	
	Regarding claim 5, by replacing “source device” with “multicast source”, “respective redundant mulicast streams” with “first/ second redundant multicaststreams”, “network graph of the network topology modified to include the virtual proxy mode” with “modified network graph”; it would have been obvious to one of ordinary skill in the art to make claim 2 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 5 of the instant application.

	
	Regarding claim 6, by replacing “source device” with “multicast source”, “one of the redundant multicast streams” with “first/ second redundant multicast streams”, “adding by egress node the virtual proxy node to the network graph” with “generating using routing information for the network, the modified graph”, “network graph” with “modified network graph”; and by removing “network comprises network nodes according to a network topology”; it would have been obvious to one of ordinary skill in the art to make claim 3 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 6 of the instant application.


	Regarding claim 7, by replacing “source device” with “multicast source”; and by removing “by the egress node”; it would have been obvious to one of ordinary skill in the art to make claim 4 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 7 of the instant application.
	

	Regarding claim 8, by replacing “source device” with “multicast source”;  it would have been obvious to one of ordinary skill in the art to make claim 5 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 8 of the instant application.

	Regarding claim 9, by replacing “receiving redundant multicast streams” with “receiving in response to first/ second messages first/ second redundant multicast streams via a reverse path of first/ second MRTs”, and by removing “by the egress node”; it would have been obvious to one of ordinary skill in the art to make claim 6 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 9 of the instant application.

	Regarding claim 10, by replacing “egress network node” with “network node”, “one of the redundant multicast streams” with “first/ second redundant multicast streams”; it would have been obvious to one of ordinary skill in the art to make claim 7 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 10 of the instant application.


	Regarding claim 11, by replacing “egress network node” with “network node”, “outputting” with “forwarding according to forwarding state”; it would have been obvious to one of ordinary skill in the art to make claim 10 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 11 of the instant application.

	Regarding claim 13, the limitations of receiving the forwarding state from a controller by the network node was a common practice; thus claim 13 would have been an obvious variation over the patent claim 1 of U.S. Patent No. 10,554,425 B2


	Regarding claim 15, by replacing “egress network node” with “ingress network node”, “programmable processor” with “processing circuitry”, “network topology modified” with “network graph modified”; the instant claim 15 would have been considered as being an obvious variation of claim 11 of U.S. Patent No. 10,554,425 B2 in view of Eckert.


	Regarding claim 16, the limitation of generating the forwarding state based on MRTs pair was a common practice; thus claim 16 would have been an obvious variation over the patent claim 11 of U.S. Patent No. 10,554,425 B2.


	Regarding claim 17, the limitation of outputting the forwarding state to the network node for configuring the network node was a common practice; thus claim 17 would have been an obvious variation over the patent claim 11 of U.S. Patent No. 10,554,425 B2.


	Regarding claim 18, by replacing “egress network node” with “processing circuitry of computing device”, “describing the network” with “for the network”; and by omitting the features of generating and modifying network graph; it would have been obvious to one of ordinary skill in the art to make claim 8 of U.S. 10,554,425 B2, substantially same invention as claim 18 of the instant application.

	Regarding claim 19, the limitation of the computing device comprises one of a controller for the network or the network node was a common practice; thus claim 19 would have been an obvious variation over the patent claim 11 of U.S. Patent No. 10,554,425 B2.


	Regarding claim 20, by replacing “programmable processor” with “processing circuitry”, “network device of a network of network nodes connected according to a network topology” with “network node of a network”, “using routing information for the network to compute a pair of MRTs” with “configuring forwarding state for a pair of MRTs computed using a modified network graph representing first/ second multicast sources”, “respective redundant multicast streams” with “first/ second multicast streams”, “output via a path first/ second messages requesting to receive one of the redundant multicast streams” with “forward according to the forwarding state first/ second messages requesting to receive a multicast stream for the multicast content”; and by omitting the features of first/ second network nodes distributing multicast content received from first/ second source devices, which are redundant multicast sources for multicast content”; it would have been obvious to one of ordinary skill in the art to make claim 1 of U.S. Patent No. 10,554,425 B2, substantially same invention as claim 20 of the instant application.


Allowable Subject Matters


Dependent claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if they are incorporated into their corresponding independent claims. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atlas is cited to show that computing a set of MRTs from ingress devices to egress devices of the network, after MRT forwarding state has been used in network devices – would provide undisrupted traffic delivery in case of the network topology change -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465